Exhibit 99.1 News Release FOR IMMEDIATE RELEASE DECEMBER 20, 2010 CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, DECEMBER 20, 2010 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.075 per share quarterly dividend that will be paid on January 18, 2011 to common shareholders of record on January 3, 2011.Chesapeake has approximately 655 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date March 1, 2011 February 1, 2011 February 1, 2011 February 1, 2011 Payment Date March 15, 2011 February 15, 2011 February 15, 2011 February 15, 2011 Amount per Share Chesapeake Energy Corporation is the second-largest producer of natural gas and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Fayetteville, Haynesville, Marcellus and Bossier natural gas shale plays and in the Granite Wash, Eagle Ford, Niobrara and various other unconventional liquids plays.The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets.Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information and presentations and all recent press releases. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
